DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 6/23/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Paragraph 0038, line 1- ‘3030’ should read ‘30’.  
Appropriate correction is required.

Claim Objections
    Claims 1-4 are objected to because of the following informalities:  
Claim 1, line 11 recites the limitation of ‘a periphery of a lens part’. However, Claim 1, line 3 also similarly recites ‘a periphery of a lens part’. This appears to be problematic, since it is not certain whether the periphery of line 11 is to refer to that in line 3 or to a separate, unique periphery not previously recited.  Clarification is required.
Claim 1 recites the limitation "the shake-correcting fixing part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light axis direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 19 recites the limitation of ‘a voice coil motor’. However, Claim 1, line 7 also similarly recites ‘a voice coil motor’. This appears to be problematic, since it is not certain whether the voice coil motor of line 19 is to refer to that in line 7 or to a separate, unique periphery not previously recited.  Clarification is required.  
Appropriate correction is required.

Allowable Subject Matter
     Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-4 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2016/0241787 A1 to Sekimoto.
U.S. Patent No. 10725313 to Sugawara.
     This application is in condition for allowance except for the following formal matters: 
See Section 5 above regarding informalities with the specification.
See Section 6 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/12/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872